Per Curiam:

When these cases were reached for hearing and after the argument had materially progressed, it developed from statements made by counsel for both parties that the cases had become purely moot because of the settlement between the parties of every material controversy which the record presented. On the disclosure of this situation further argument was dispensed with; and for the reason which led to that action, that is, as we have said, that the controversies between the parties had -become in all respects moot, the appeals must be dismissed. Richardson v. McChesney, 218 U. S. 487, 492, and cases cited. Appeals dismissed, without costs to either party.